UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A-1 (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):December 28, 2011 NetREIT, Inc. (Exact name of registrant as specified on its charter) Maryland (State of other jurisdiction of incorporation) 000-53673 (Commission File Number) 33-0841255 (I.R.S. Employer Identification No.) 1282 Pacific Oaks Place Escondido, California 92029 (Address of principal executive offices) (Zip Code) (760) 471-8536 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 OTHER EVENTS This Form 8-K/A-1 amends and supplements the Current Report on Form 8-K filed on December 30, 2011 by the Registrant to present the financial statements for the real property described below as awell as the related pro forma financial statements for NetREIT, Inc., a Maryland Corporation (the “Company”) On December 28, 2011, NetREIT (or the “Company”) and LGI Delaware, LLC, a Delaware limited liability company (“LGI”), completed the formation of a California limitedpartnership, NetREIT National City Partners, LP, (“Partnership”) previously announced in the Form 8-K filed on September 12, 2011, whereby LGI contributed its fee interest in two adjacent multi-tenant industrial properties located in National City, California (“Property”), while the Company contributed $465,975 and 1,649.266 shares of $1,000 liquidation value, 6.3% convertible preferred stock to capitalize the limited partnership.The value of the Property is approximately $14,500,000. In addition, the Company contributed $2.9 million cash which was used to pay down the loan assumed by the Partnership to a balance of $9.5 million after the paydown. The loan bears interest at 1% over the Wall Street Journal Prime Rate with a floor of 6% and a ceiling of the then current maximum amount allowed by law. Adjustments to the interest rate are at semi-annual intervals. The current interest rate is the floor of 6%. The loan matures in June 2013. After completing the transactions discussed above, NetREIT has an approximate 75% interest in the Partnership and LGI has approximately a 25% interest.NetREIT is the sole general partner of the partnership will consolidate the partnership into its consolidated financial statements. The Property, referred to by the Company as the “Port of San Diego Complex”, consists of two adjacent multi-tenant light industrial buildings built in 1971 and was renovated in 2008. The Property is comprised of 6.13 acres and the buildings have 146,700 rentable square feet. As of the date of acquisition, the Property is 51.7% occupied. The Property is located in the San Diego Unified Port District Marine Terminal in National City, CA. National City is the second oldest city with proximity to the San Diego Bay, the US-Mexico Border, Downtown San Diego and the San Diego International Airport. The Property also has benefit of adjacent railway access. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Real Estate Acquired Port of San Diego Complex Report of Independent Registered Public Accounting Firm F-1 Historical Statements of Revenues and Direct Operating Expenses for the Nine Months Ended September 30, 2011 (unaudited) and the Year Ended December31,2010 F-2 Notes to Historical Statements of Revenues and Direct Operating Expenses for the Nine Months Ended September 30, 2011 (unaudited) and the Year Ended December31,2010 F-3 (b) Pro Forma Financial Information NetREIT, Inc. Unaudited Introduction to Pro Forma Consolidated Statements of Operations F-6 Unaudited Pro Forma Consolidated Balance Sheet as of September 30, 2011 F-7 Unaudited Pro Forma Consolidated Statement of Operations for the Nine Months Ended September 30,2011 F-8 Unaudited Pro Forma Consolidated Statement of Operations for the Year Ended December31,2010 F-9 Notes to Pro Forma Consolidated Financial Statements (Unaudited) F-10 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on itsbehalf by the undersigned hereunto duly authorized. NetREIT, Inc. Date: February 10, 2012 By: /s/ Kenneth W. Elsberry Kenneth W. Elsberry, Chief Financial Officer Report of Independent Registered Public Accounting Firm To the Board of Directors and Management of NetREIT, Inc We have audited the accompanying historical statement of revenues and direct operating expenses (“historical statement”) of the Port of San Diego Complex (“Property”) for the year ended December 31, 2010. This financial statement is the responsibility of theProperty's management. Our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the historical statement is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the historical statement. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall presentation of the historical statement. We believe that our audit provides a reasonable basis for our opinion. The accompanying historical statement was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission and is not intended to be a complete presentation of the Property’s revenues and direct operating expenses. In our opinion, the historical statement referred to above presents fairly, in all material respects, the revenues and direct operating expenses, as described in Note 2, of the Property for the year ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ Squar, Milner, Peterson, Miranda & Williamson, LLP San Diego, California February 10, 2012 F-1 Port of San Diego Complex HISTORICAL STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES For the Nine Months Ended September 30, 2011 (Unaudited) and for the Year Ended December 31, 2010 Nine Year Months ended Ended September 30, 2011 December 31, 2010 (Unaudited) Rental income $ $ Tenant reimbursements Total revenue Costs and expenses: Repairs and maintenance Real estate taxes Utilities General and administrative Total costs and expenses Revenue over direct operating expenses $ $ The accompanying footnotes are an integral part of these financial statements F-2 Port of San Diego NOTES TO HISTORICAL STATEMENTS OF REVENUES AND DIRECT OPERATING EXPENSES For the Nine Months Ended September 30, 2011 (unaudited) and for the Year Ended December 31, 2010 1.DESCRIPTION OF REAL ESTATE PROPERTY On December 28, 2011, NetREIT, Inc. (“Company”) and LGI Delaware, LLC, a Delaware limited liability company (“LGI”), completed the formation of a California limitedpartnership, NetREIT National City Partners, LP, (“Partnership”) previously announced in the Form 8-K filed on September 12, 2011, whereby LGI contributed its fee interest in two adjacent multi-tenant industrial properties located in National City, California (“Property”), while the Company contributed $465,975 and 1,649.266 shares of $1,000 liquidation value, 6.3% convertible preferred stock to capitalize the limited partnership.The value of the Property is approximately $14,500,000.The acquisition was announced on Form 8-K on December 30, 2011. In addition, the Company contributed $2.9 million cash which was used to pay down the loan assumed by the partnership to a balance of $9.5 million after the paydown. The loan bears interest at 1% over the Wall Street Journal Prime Rate with a floor of 6% and a ceiling of the then current maximum amount allowed by law. Adjustments to the interest rate are at semi-annual intervals. The current interest rate is the floor of 6%. The loan matures in June 2013. After completing the transactions discussed above, NetREIT has an approximate 75% interest in the Partnership and LGI has approximately a 25% interest. NetREIT is the sole general partner of the partnership. The Property, referred to by the Company as the “Port of San Diego Complex”, consists of two adjacent multi-tenant light industrial buildings built in 1971 and renovated in 2008. The Property is comprised of 6.13 acres and the buildings have 146,700 rentable square feet. As of the date of acquisition, the Property is 51.7% occupied. The Property is located in the San Diego Unified Port District Marine Terminal in National City, CA. National City is the second oldest city with proximity to the San Diego Bay, the US-Mexico Border, Downtown San Diego and the San Diego International Airport. The Property also has benefit of adjacent railway access. 2.BASIS OF PRESENTATION The accompanying historical statements of revenues and direct operating expenses have been prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission.The Port of San Diego Complex is not a legal entity and the accompanying historical statements are not representative of the actual operations for the periods presented, as certain revenues and expenses that may not be comparable to the revenues and expenses NetREIT expects to incur in the future operations of the Port of San Diego Complex have been excluded.Excluded items include interest, depreciation and amortization, and general and administrative costs not directly comparable to the future operations of the Port of San Diego Complex. Property taxes represent the taxes paid or accrued based upon pre-acquisition assessed value. As a result of the acquisition of the Property, the assessed value and related real estate tax expense may change. The historical statements of revenues and direct operating expenses as presented are not intended to be comparable to the proposed future operations of the Property. An audited historical statement of historical revenues and direct operating expenses is being presented for the most recent fiscal year available instead of the three most recent years based on the following factors: (i) the Port of San Diego Complex was acquired from an unaffiliated party, and (ii) based on due diligence of the Port of San Diego Complex, management is not aware of any material factors relating to the Port of San Diego Complex that would cause this financial information not to be necessarily indicative of future operating results. F-3 3.SIGNIFICANT ACCOUNTING POLICIES Rental Income Minimum rent, including rental abatements and contractual fixed increases attributable to operating leases, is recognized on a straight-line basis over the terms of the related leases. Tenant Reimbursements Property operating expense reimbursements due from tenants for common area maintenance, real estate taxes and other recoverable costs are included in rental income in the period in which the related expenses are incurred. Use of Estimates The preparation of the historical financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of revenues and expenses during the reporting periods.Actual results could materially differ from those estimates. Subsequent Events Management has evaluated subsequent events through the date that the accompanying financial statements were filed with the Securities and Exchange Commission for transactions and other events which may require adjustment to and/or disclosure in such financial statements. 4.RISKS AND UNCERTAINTIES The real estate industry is cyclical, being dependent in part on the status of local, regional, and national economies. As such, future revenues and expenses achieved by the Property’s management could materially differ from historical results. If a significant number of tenants were to default or occupancy was to decrease, future revenues of the Property would be severely impacted. 5.CONCENTRATION OF REVENUES For the year ended December 31, 2010, three tenants each represented more than 10% of total income (92% of the total), respectively. The first tenant occupied 48% of the property and its lease represented 46% of the property’s income. The tenant vacated the premises upon expiration of its lease in May 2011. The second tenant occupied 28% of the property and its lease represented 24% of the property’s income. The second tenant’s lease expires in May 2015. The third tenant occupied 24% of the property and its lease represented 22% of the property’s income. The third tenant’s lease expires in November 2015. For the nine months ended September 30, 2011, the same three tenants represented 100% of the property’s income. The first tenant occupied 48% of the property and represented 25% of the property’s income. The tenant vacated the premises upon expiration of its lease in May 2011.The second tenant occupied 28% of the property and its lease represented 40% of the property’s income. The second tenant’s lease expires in May 2015.The third tenant occupied 24% of the property and its lease represented 35% of the property’s income. The third tenant’s lease expires in November 2015. If any of these tenants were to default on their leases, future revenues of the property could be adversely impacted. 6. INTERIM UNAUDITED FINANCIAL INFORMATION The historical statement of revenues and direct operating expenses for the nine months ended September 30, 2011 is unaudited; however, in the opinion of management, all adjustments (consisting solely of normal, recurring adjustments) necessary for the fair presentation of the financial statement for the interim period have been included.The results of the interim period are not necessarily indicative of the results to be obtained for a full fiscal year. F-4 7. COMMITMENTS AND CONTINGENCIES The Property is subject to legal claims in the ordinary course of business. The Company is not aware of any legal claims affecting this Property. In connection with the ownership and operation of the real estate property, the Property may be potentially liable for costs and damages related to environmental matters. Owners of the Property have not been notified by any governmental authority of any noncompliance, liability or other claim, and the Company is not aware of any other environmental condition that management believes will have a material adverse effect on the Property’s results of operations. 8.FUTURE MINIMUM RENTAL COMMITMENTS As of September 30, 2011, future minimum rental receipts expected under non-cancelable lease agreements are as follows: Scheduled Years Ending: Payments Three month period ending December 31, 2011 $ Total $ F-5 NetREIT INTRODUCTION TO PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) As previously reported, NetREIT, Inc., a Maryland corporation (the “Company” or “NetREIT”) completed the formation of a California limitedpartnership, NetREIT National City Partners, LP, (“Partnership”) previously announced in a Form 8-K filed on September 12, 2011, whereby LGI contributed its fee interest in two adjacent multi-tenant industrial properties located in National City, California (“Property”), while the Company contributed $465,975 and 1,649.266 shares of $1,000 liquidation value, 6.3% convertible preferred stock to capitalize the limited partnership.The value of the Property is approximately $14,500,000. In addition, the Company contributed $2.9 million cash which was used to pay down the loan assumed by the Partnership to a balance of $9.5 million after the paydown. The loan bears interest at 1% over the Wall Street Journal Prime Rate with a floor of 6% and a ceiling of the then current maximum amount allowed by law. Adjustments to the interest rate are at semi-annual intervals. The current interest rate is the floor of 6%. The loan matures in June 2013. After completing the transactions discussed above, NetREIT has an approximate75% interest in the Partnership and LGI has approximately a 25% interest. NetREIT is the sole general partner of the partnership and will consolidate the Partnership into its consolidated financial statements. The Property, referred to by the Company as the “Port of San Diego Complex”, consists of two adjacent multi-tenant light industrial buildings built in 1971 and renovated in 2008. The Property is comprised of 6.13 acres and the buildings have 146,700 rentable square feet. As of the date of acquisition, the Property is 51.7% occupied. The Property is located in the San Diego Unified Port District Marine Terminal in National City, CA. National City is the second oldest city with proximity to the San Diego Bay, the US-Mexico Border, Downtown San Diego and the San Diego International Airport. The Property also has benefit of adjacent railway access. NetREIT was formed to acquire and manage a diverse portfolio of real estate assets.The primary types of properties in which NetREIT invests include commercial/office, retail, self-storage and residential properties located in the western United States. The accompanying unaudited pro forma consolidated statements of operations combine the historical consolidated statements of operations of NetREIT and the historical statements of operations of the Port of San Diego Complex for the nine months ended September 30, 2011 and the year ended December 31, 2010 of the Company, with adjustments giving effect to the acquisition as if it had been completed on January 1, 2010. You should read this information in conjunction with: a) The accompanying notes to the unaudited pro forma consolidated financial statements; b) The separate audited historical consolidated financial statements of NetREIT for the years ended December 31, 2010 and 2009 included in its Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 31, 2011. c) The accompanying audited Historical Statement of Revenues and Direct Operating Expenses of the Port of San Diego Complex for the year ended December 31, 2010 and the unaudited Historical Statement of Revenues and Direct Operating Expenses for the nine months ended September 30, 2011 which are included elsewhere herein. We are presenting the unaudited pro forma financial information for informational purposes only. The pro forma information is not necessarily indicative of what our financial position or results of operations actually would have been had we completed the acquisition on January 1, 2010. In addition, the unaudited pro forma financial information does not purport to project the future financial position or operating results of the Company. F-6 NetREIT, Inc. Unaudited Pro Forma Consolidated Balance Sheet September 30, 2011 Port of San Diego Pro Forma NetREIT, Inc. Complex Total ASSETS Real estate assets, net $ $ (1 ) $ Lease intangibles, net (1 ) Land purchase option Mortgages receivable and interest Cash and cash equivalents )
